UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7218


GREGORY BRYCE TANNER,

                  Plaintiff - Appellant,

             v.

NORDSTROM CORPORATE OFFICE,

                  Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:08-cv-00241-RAJ-FBS)


Submitted:    February 19, 2009            Decided:   February 24, 2009


Before WILKINSON, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gregory Bryce Tanner, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Gregory    Bryce    Tanner       appeals   the   district      court’s

order denying relief on his 42 U.S.C. § 1983 (2006) complaint.

We   have    reviewed   the     record    and    find   no    reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.      Tanner v. Nordstrom Corporate, No. 2:08-cv-00241-RAJ-FBS

(E.D. Va. filed June 16, 2008 & entered June 17, 2008).                          We

dispense     with   oral      argument    because       the   facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                         AFFIRMED




                                          2